Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Double Patenting
The rejection is withdrawn.

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-11, 13-18, 20 in the reply filed is acknowledged.
Response to Amendment
Applicant’s response received has been fully considered and entered.



Response to Arguments
Applicant’s amendment and the related arguments have been considered. It is noted that the Examiner did consider the applicants amendment; however, the amendment does not require further search since the prior art of record do teach the additional limitations. The application is rejected while correlating the newly amended limitations.
Applicant argues the limitation of tags to a threshold and then trigger communication of video is not disclosed by the cited prior art. 
Examiner respectfully disagrees. determine a number of the plurality of tag indications (para. 293) meets a threshold value (para. 295, i.e. tags for a certain number of times, then associated the tag 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEYLE (US 20170225336 A1 hereinafter “DEYLE”), in view of Walker et al. (US. Pub. No.: US 20080274798 A1 hereinafter “Walker”).
Regarding claim 1, DEYLE discloses an apparatus, comprising: a memory to store instructions; and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to (see para. 74):  

the video data (as cited below, i.e. remoted processing video in a remote location) generated from other video data (i.e. video processed) taken by a camera (as cited below, camera with pzt function) of the ATM (para. 74); 
It is noted that DEYLE is silent about tag as claimed.
However, WALKER discloses receive a plurality of tag indications from at least a portion of the one or more devices, 
each of the plurality of tag indications to indicate a portion of the video data (see Fig. 7, i.e. portion of the video data) having suspicious activity (para. 290, casino personnel may actuate a button or speak a command when they first begin to utilize a camera for security purposes [e.g., when they first start to observe suspicious activity]. This may result in the camera being "locked" or no longer being available for use in documenting events. For example, the status of a camera may be set to "locked" in the device database 400 [FIG. 4]).; 
 determine a number of the plurality of tag indications (para. 293) meets a threshold value (para. 295, i.e. tags for a certain number of times, then associated the tag with a predetermined event) requirement (i.e. when the document meet the threshold requirement then is meta-tagged, such meta-tagged is the trigger, i.e. requirement to be communicated) to communicate the other video corresponding to the video data having suspicious activity (see Walker, para. 290 when such tag is suspicious activity); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of DEYLE by adding Walker's teaching so as to have benefit of taking actions in suspicious event.


Regarding claim 3, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data (as cited above, when in emergency, the blurring effect does not apply)

Regarding claim 4, DEYLE and WALKER, for the same motivation of combination, discloses the processing circuitry to perform an object detection process to detect one or more regions having text, and the processing circuitry to applying a blurring effect to the one or more regions when generating the video data (see KOBAYASHI, secret data can be text).

Regarding claim 5, DEYLE and WALKER, for the same motivation of combination, discloses the processing circuitry to: receive the other video data from the ATM, the other video data comprising one or more frames having a scene with a person (see object recognition and facial detection as cited above); and 
generate the video data from the other video data (as cited above for video processing and generation).

Regarding claim 6, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video starts at a time prior to receiving the tag indication and ends at a specified time from a time the tag indication is received (as cited above, i.e. a duration of certain video).

Regarding claim 7, DEYLE and WALKER, for the same motivation of combination, discloses the processing circuitry to provide the video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application (DEYLE, Fig. 2, network 200).

Regarding claim 8, DEYLE and WALKER, for the same motivation of combination, discloses an interface coupled with one or more network links to receive the other video data from an ATM (DEYLE, Fig. 3); and a storage to store the other video data and the video data (as cited above, ATM).

Regarding claim 9, DEYLE and WALKER, for the same motivation of combination, discloses providing video data for display on one or more devices located within a predefined distance of an automatic teller machine (ATM), the video data generated from other video data taken by a camera of the ATM; receiving a plurality of tag indications from at least a portion of the one or more devices, each of the plurality of tag indications to indicate a portion of the video data having suspicious activity; determining a number of the plurality of tag indications is greater than a threshold value; and communicating a portion of the other video data corresponding with the portion of the video data indicated by the tag indications to one or more servers (see rejection of claim 1).




Regarding claim 12, DEYLE and WALKER, for the same motivation of combination, discloses comprising performing an object detection process to detect one or more regions having text, and the processing circuitry to applying a blurring effect to the one or more regions when generating the video data (see text citation above).

Regarding claim 13, DEYLE and WALKER, for the same motivation of combination, discloses receiving the other video data from the ATM, the other video data comprising one or more frames having a scene with a person; and generating the video data from the other video data (see facial citation above).

Regarding claim 14, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video starts at a time prior to receiving the tag indication and ends at a specified time from a time the tag indication is received (see time citation above).

Regarding claim 15, DEYLE and WALKER, for the same motivation of combination, discloses providing the video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application (see interface citation above).

Regarding claim 16, DEYLE and WALKER, for the same motivation of combination, discloses a non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a computing device, cause the computing device to: provide video data for display on one 

Regarding claim 17, DEYLE and WALKER, for the same motivation of combination, discloses, the computing device to: perform a facial detection process on the other video data to detect a facial region in frames of the other video data; and apply a blurring effect in the frames of the video data to the facial region detected in the other video data (see facial citation above).

Regarding claim 18, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data (see none blurring citation above).

Regarding claim 19, DEYLE and WALKER, for the same motivation of combination, discloses the computing device to perform an object detection process to detect one or more regions having text, and the processing circuitry to applying a blurring effect to the one or more regions when generating the video data (see text citation above).

Regarding claim 20, DEYLE and WALKER, for the same motivation of combination, discloses the computing device to: receive the other video data from the ATM, the other video data comprising one .

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEYLE (US 20170225336 A1 hereinafter “DEYLE”), in view of Walker et al. (US. Pub. No.: US 20080274798 A1 hereinafter “Walker”), further in view of KOBAYASHI et al. (US 20160014346 A1, hereinafter “KOBAYASHI”).

Regarding claim 2, DEYLE and WALKER, for the same motivation of combination, discloses 
the processing circuitry 
	perform a facial detection process on the other video data (Fig. 4, para. 75, since the differential image needs both first and second video data, therefore, the second video is independent of and separate from the first video data) to detect a facial region in frames of the other video data (DEYLE, para. 129) 
It is noted that DEYLE and WALKER is silent about facial as claimed.
However, KOBAYASHI discloses 
apply a blurring effect in the frames (blurred image) of the video data to the facial region detected in the other video data (Para. 126 According to the process shown in FIG. 11, by checking the blurred image, it is possible to grasp the outline of the original image, and thus, it is possible to protect privacy. When the detailed information related to the original image is required [for example, at the time of the occurrence of a crime], the original image data is restored by obtaining the shares. Accordingly, it is possible to check the detail of the original image, and thus, it is possible to ensure security).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective


Regarding claim 10, DEYLE, WALKER, KOBAYASHI, for the same motivation of combination, further discloses performing a facial detection process on the other video data to detect a facial region in frames of the other video data; and applying a blurring effect in the frames of the video data to the facial region detected in the other video data (see rejection of blurring).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
US 20130182066 A1 back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3. By converting viewpoints of camera images obtained by the cameras 13B, 13L, and 13R, individual over view images are generated and are 
US 20120249957 A1 : a first photographing unit for photographing an examinee's eye to obtain a first photography image of the examinee's eye; a second photographing unit for photographing the examinee's eye in a wider area than a photography view angle of the first photographing unit; a photography area setting unit configured to move a photography area, which is photographed by the first photographing unit, relative to the examinee's eye which is photographed by the second photographing unit; a photography position information acquisition unit configured to acquire photography position information of the first photography image of the examinee's eye from the photography area setting unit; and a storage unit configured to store the first photography image and the photography position information acquired by the photography position information acquisition unit in association with each other.
US 20110234750 A1 camera includes a display device, an angular velocity sensor to sense yaw rotation, an acceleration sensor to sense lateral and fore/aft acceleration, a memory to store first and second locations, and a processor. The angular velocity sensor is at the first location and the acceleration sensor is at the second location, and both locations are away from a center of perspective. The processor determines an initial position when an initial image is captured, a target position for capturing a next image, and a current position. The current position is determined from rotation sensed by the angular velocity sensor, acceleration sensed by the acceleration sensor, and the first and second locations. The processor causes a visual indication of the target position and a visual indication of the 
US 20080143820 A1 adjustment and editing. A panoramic image mechanism may provide the automated generation of a panoramic image from a set of input images. The panoramic image may be generated, organized and persisted as a set or stack of component layers, which enables manual modification of the component layers to optimize the panoramic image. The panoramic image mechanism may include scripts and associated user interface mechanisms that automate the generation of a panoramic image and that may provide users access to the adjustment and edit mechanisms, and that thus enable users to retouch the automatically-generated panoramic images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FRANK F HUANG/Primary Examiner, Art Unit 2485